Citation Nr: 1046050	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-34 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a ganglion cyst of the 
left wrist.

4.  Entitlement to service connection for bilateral testicle 
pain.

4.  Entitlement to an initial compensable evaluation for status 
post osteotomy, fifth metatarsal of the left foot with open 
reduction and internal fixation.

5.  Entitlement to an initial compensable evaluation for status 
post fifth metatarsal condylectomy and partial resection of the 
fourth proximal phalanx and bunionette excision of the right 
foot.

6.  Entitlement to an initial compensable evaluation for 
prostatitis.

7.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease (GERD).

8.  Entitlement to an initial evaluation in excess of 10 percent 
for pseudofolliculitis barbae (PFB). 

9.  Entitlement to an initial compensable evaluation for 
bilateral tinea pedis.

10.  Entitlement to an initial compensable evaluation for 
bilateral meibomuium gland dysfunction with mild dry eye.

11.  Entitlement to an initial compensable evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from November 1981 to November 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland.

The Veteran testified before the undersigned Veterans Law Judge 
at the Board's Washington, D.C. offices in September 2010.  A 
transcript of his hearing is of record.

The issues of entitlement to higher initial ratings for status 
post osteotomy, fifth metatarsal of the left foot, status post 
fifth metatarsal condylectomy and partial resection of the fourth 
proximal phalanx and bunionette excision of the right foot, 
prostatitis, and GERD are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  At his September 2010 hearing before the undersigned, the 
Veteran affirmatively stated his intent to withdraw the appeal 
with respect to the claims of entitlement to service connection 
for a right wrist disability, a left knee disability, bilateral 
testicle pain, and a ganglion cyst of the left wrist, as well as 
claims of entitlement to higher ratings for tinea pedis, 
meibomuium gland dysfunction with dry eyes, and hemorrhoids.

2.  PFB covers no more than two percent of the Veteran's body and 
no more than 10 percent of exposed areas, and has been treated 
with no more than topical therapy.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the appellant 
with respect to the issues identified above have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2010).

2.  The criteria for an evaluation in excess of 10 percent for 
PFB have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7806, 7813 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

DISMISSAL OF WITHDRAWN CLAIMS

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant has withdrawn this appeal and, hence, there 
remain no allegations  of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.

Evaluation of PFB

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.

A letter dated in December 2005 discussed the evidence necessary 
to support a claim for service connection.  The Veteran was asked 
to submit or identify records pertinent to his claimed 
disabilities.  The types of evidence that might help support his 
claim were discussed.  The evidence of record was listed and the 
Veteran was told how VA would assist him in obtaining additional 
relevant records.  

In June 2006 the Veteran was advised of the manner in which VA 
determines disability ratings and effective dates.

In May 2008 the Veteran was advised of the rating criteria for 
the evaluation of skin disabilities.  

Except as discussed below, the Board finds that the content of 
the notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.

The Board notes that this is a case in which the veteran is 
challenging the initial evaluation assigned following the grant 
of service connection.  In Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has been 
more than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's duty 
to notify in this case has been satisfied.

With respect VA's duty to assist, available relevant records have 
been obtained and associated with the claims file.  The Veteran 
was afforded the opportunity to testify before the undersigned in 
September 2010.  A VA examination has been carried out. The Board 
finds that it was adequate in that the examiner reviewed the 
record, interviewed the Veteran, and performed an appropriate 
physical examination prior to providing his conclusions.  The 
report of record is thorough and consistent with contemporaneous 
treatment records.  For these reasons, the Board concludes that 
the findings of the VA examiner are more persuasive than the 
Veteran's assertions to the contrary, and that the reports are 
adequate on which to base a decision.  Neither the Veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the claims.  
The Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the RO 
has complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.



Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether a 
higher rating is warranted at any point during the pendency of 
the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered whether staged ratings are warranted but finds that 
the disabilities in question have not significantly changed and 
staged ratings are not for consideration.

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The appellant's service-connected PFB is rated under the criteria 
contained in 38 C.F.R. § 4.118, Diagnostic Codes 7813-7806.  
Diagnostic Code 7813 provides rating criteria for dermatophytosis 
and provides that the disability is to be rated based on 
disfigurement of the head, face or neck, scars, or dermatitis, 
depending upon the predominant disability.  

Diagnostic Code 7806 sets forth the criteria for dermatitis and 
eczema and provides that a noncompensable disability rating is 
assigned when there is less than 5 percent of the entire body or 
less than 5 percent of exposed areas affected, and; no more than 
topical therapy required during the past 12-month period.  
Assignment of a 10 percent rating is warranted when there is at 
least 5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12-month 
period.  Assignment of a 30 percent rating is warranted when 20 
to 40 percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total duration of 
six weeks or more, but not constantly, during the past 12-month 
period.  Assignment of a 60 percent evaluation is warranted when 
more than 40 percent of the entire body or more than 40 percent 
of exposed areas are affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive are required during the past 12-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).

Service treatment records reflect that the Veteran was treated 
for PFB in service, and that he was on a shaving profile.

On VA examination in February 2006, the Veteran reported that he 
developed bumps and pruritis whenever he had to shave closely.  
He denied using any medication for treatment of his PFB.  
Following physical examination, the examiner indicated that two 
percent of the Veteran's entire body and 10 percent of exposed 
areas were affected.  He noted that there was no disfigurement or 
scarring.  The diagnosis was PFB.  

VA treatment records are negative for any treatment of PFB, and 
the Veteran's September 2010 testimony indicated that he had not 
sought care for this disability.  Rather, he stated that he used 
clippers to cut his facial hair and did not shave.  He noted that 
his facial hair sometimes looked unkempt and that such had been 
noted by his employer.  

Having carefully reviewed the record with respect to this 
disability, the Board has concluded that an evaluation in excess 
of 10 percent is not warranted for the Veteran's PFB.  As 
discussed above, there is no disfigurement or scarring associated 
with this disability.  A higher evaluation under the criteria for 
dermatitis requires evidence demonstrating that 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas are 
affected, or that  systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total duration of 
six weeks or more, but not constantly, during the past 12-month 
period.  Here, the record indicates that no more than two percent 
of the Veteran's entire body and no more than 10 percent of 
exposed areas are affected.  The Veteran denies having been 
placed on any medication for this disability and has testified 
that he had essentially given up seeking care for his PFB.  

In essence, neither the lay nor medical evidence reflects the 
functional equivalent of the criteria required for a higher 
evaluation.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  The 
Board has considered the Veteran's arguments with respect to this 
disability, and acknowledges that he is competent to report his 
symptoms and their perceived severity.  However, the more 
probative evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that an evaluation 
in excess of 10 percent is not in order.  

Accordingly, the Board finds that the disability does not more 
nearly approximate the criteria for a higher rating.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for PFB 
is denied.


REMAND

The Veteran's right and left foot disabilities are currently 
evaluated as noncompensably disabling.  He was most recently 
afforded a VA examination in February 2006.  At his September 
2010 hearing, he testified that his most troubling symptom was 
pain.  On review of the record, the Board notes that the Veteran 
underwent surgery on his right foot in 2008.  More recent records 
indicate that he was status post subsequent surgery on the right 
foot in 2009 or 2010.  While the Board also notes that an 
examination was requested in January 2009 and the record reflects 
that the Veteran failed to report for that examination, he 
testified in September 2010 that he received no notification of 
that examination.  In light of the surgeries since the 2006 
examination and the Veteran's assertions of worsening, the Board 
concludes that an examination is warranted to assess the current 
severity of his foot disabilities.

With respect to his prostatitis, the Veteran testified in 2010 
that he had been seen privately in the years since his retirement 
from service.  He noted that he was intermittently provided 
antibiotics and told that he had a prostate infection.  He 
described associated voiding dysfunction.  VA treatment records 
associated with the claims file note chronic prostatitis.  From 
an objective standpoint, the current severity of this disability 
is unclear.  In light of the Veteran's testimony suggesting 
worsening, the Board has determined that the disability cannot be 
appropriately rated absent a current examination.  

The Veteran has also suggested that his GERD has worsened.  
During his September 2010 hearing he noted that he had been 
prescribed medication for the disease and that he had also been 
diagnosed with a hiatal  hernia.  The Board notes that the 
Veteran has undergone endoscopy, but that a comprehensive 
discussion of the results of that testing is not of record.  As 
the Veteran has asserted worsening of this disability and in 
light of recent testing, the Board concludes that a current 
examination is necessary.

Finally, the Board notes that in October 2010, the Veteran's 
representative submitted additional VA treatment records in his 
behalf.  These records contain information regarding the 
Veteran's feet and gastrointestinal tract.  His representative 
indicated that RO review of this evidence was not waived.  As 
such, this evidence must be first reviewed by the RO prior to 
further appellate consideration of these issues by the Board.



In light of the above discussion, additional development of the 
record is necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  Contact the Veteran and ask him to 
sufficiently identify the private provider 
who has treated his prostatitis.  If 
sufficient identifying information is 
received, obtain records pertaining to this 
disability.

If VA is unable to secure these records, it 
must notify the Veteran and (a) identify 
the specific records VA is unable to 
obtain; (b) briefly explain the efforts 
that VA made to obtain those records; (c) 
describe any further action to be taken by 
VA with respect to the claim; and (d) 
notify him that he is ultimately 
responsible for providing the evidence. 38 
U.S.C.A. § 5103A(b)(2) (West 2002); 38 
C.F.R. § 3.159(e)(1) (2010).

The below development should not be 
accomplished until these records have 
been obtained, or the AOJ has concluded 
that they are not available.

2.  Schedule the Veteran for a VA podiatry 
or orthopedic examination to determine the 
severity of his right and left foot 
disabilities.  Any and all studies, tests 
and evaluations deemed necessary by the 
examiner should be performed.  The examiner 
should also elicit a complete history, the 
pertinent details of which should be 
included in the examination report.

Following examination of the Veteran and 
review of the claims file, the examiner 
should identify all currently present 
manifestations referable to the Veteran's 
feet.  

Generally, the examiner should identify any 
objective evidence of pain and assess the 
extent of any pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  Stated differently, the 
examiner should indicate the point at which 
pain or any other factor limits motion. 

The examiner should also be asked to 
characterize the disability in each foot as 
moderate, moderately severe, or severe.

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

3.  Schedule the Veteran for an examination 
to determine the severity of his 
prostatitis.  Any and all studies, tests 
and evaluations deemed necessary by the 
examiner should be performed.  The examiner 
should also elicit a complete history, the 
pertinent details of which should be 
included in the examination report.

Following examination of the Veteran and 
review of the claims file, the examiner 
should identify all currently present 
manifestations related to prostatitis.  The 
examiner should indicate whether there is 
voiding dysfunction.  If so, the examiner 
should describe whether the Veteran must 
wear absorbent materials and how often they 
must be changed.  The examiner should also 
discuss whether the Veteran suffers from 
associated urinary tract infection.  If so, 
the examiner should describe whether the 
Veteran is on long-term drug therapy, 
whether there are associated 
hospitalizations one to two times per year, 
and whether intermittent intensive 
management is required.  

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

4.  Schedule the Veteran for an examination 
to determine the severity of his GERD.  Any 
and all studies, tests and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner should also elicit 
a complete history, the pertinent details 
of which should be included in the 
examination report.

Following examination of the Veteran and 
review of the claims file, the examiner 
should identify all currently present 
manifestations related to the Veteran's 
GERD.  Specifically, the examiner should 
indicate whether there is gastritis.  If 
so, the examiner should indicate whether it 
is chronic with lesions or ulcerated areas.  
The examiner should also indicate whether 
there is persistently recurrent epigastric 
distress with dysphagia, pyrosis, 
regurgitation, substernal arm or shoulder 
pain, or is productive of considerable 
impairment of health.

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

5.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655.

6.  Readjudicate the claims on appeal, with 
application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional information 
obtained as a result of this remand.   If 
the decision remains adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


